DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.
 
Rejoinder
Claims 6, 8, 10, 14, 23, 26, 28, 30, 45, 55, 57-60, 67 and 68 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1, 2, 62 and 63, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/30/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowed Claims
Claims 6, 8, 10, 14, 23, 26, 28, 30, 45, 55, 57-60, 62, 63, 67 and 68 are allowed.
Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
Claim 6 is directed to a genus of antagonists of androgen receptors, these being synthetic oligomers of formulas Ia or Ib as set forth in the claim, with between 2 and 40 of the monomers comprising a structure of formula II of claim 6, however excluding an oligomer of the structure provided at the end of the claim.
Oligomers 4-7 exhibited different aspects of androgen receptor antagonism, and were of size and structure that reasonably indicated possession of the genus when considering the level of skill and knowledge in the art.
The closest art is the HolubThesis, cited most recently in the 8/13/2021 Final Office action, however that reference does not teach or suggest its oligomeric structures as antagonists of androgens.
No prior art of record teaches or suggests the claimed antagonists of androgen receptors.   Thus, Applicant’s invention is both novel and unobvious over the prior art.
Applicant’s claim amendments and arguments have overcome the 35 USC 103 rejections in the most recent, 8.13/2021 Final Office action.
Any comments considered necessary by Applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrea Wilkovitch on 3/22/2022.  An Interview Summary is attached.

The application has been amended as follows: 


In claim 62, line 1, replace “modulating” with - - inhibiting - -.
In claim 62, line 2, replace “comprising” with - - comprises - -.
In claim 62, line 3, replace “claim 7” with - - claim 6 - -.

In claim 63, line 1, replace “comprising” with - - comprises - -.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Monday/Tuesday and on Wednesday-Friday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 1658



/FRED H REYNOLDS/Primary Examiner, Art Unit 1658